Citation Nr: 9931827	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1994.

This appeal arose from a March 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).  In December 1997, the RO issued a 
rating action which increased the evaluation assigned to the 
low back disability to 10 percent; the denials of the 
remaining claims were confirmed and continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
low back disability will be subject to the attached remand.


FINDINGS OF FACT

1.  On VA audiological examination in October 1997, the 
average pure tone decibel (dB) loss was 29 dB in the right 
ear and 45 dB in the left ear, with speech discrimination of 
96 percent in the right ear and 100 percent in the left ear.

2.  The veteran has not been shown by competent medical 
evidence to suffer from left knee or right shoulder 
disabilities which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998 & 1999).

2.  The veteran has not presented evidence of well grounded 
claims for service connection for left knee and right 
shoulder disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for a 
bilateral hearing loss disability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 1999).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

The veteran was examined by VA in July 1994.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
50
50
40
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The average dB loss in the right ear 
was 20 and 50 in the left.

Private treatment records note that the veteran was admitted 
in August 1996 for a left stapedotomy with drill for 
otosclerosis of the left ear with conductive hearing loss.  
In October 1996, it was noted that his hearing was 
subjectively improved.

VA re-examined the veteran in October 1997.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
40
LEFT
30
35
30
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
average dB loss was 29 in the right ear and 45 in the left.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level I under both the old and 
the new regulations.  Table VII of 38 C.F.R. § 4.85 reveals 
that these levels of hearing impairment warrant the 
assignment of a 0 percent disability under both the old and 
the new regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the service-connected bilateral hearing loss disability.


II.  Service connection for left knee and 
right shoulder disabilities

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


FACTS

Left knee

The veteran's service medical records indicated no complaints 
concerning the left knee until January 5,1988.  At that time, 
he reported that he had injured his left knee while playing 
volleyball.  The objective examination noted full range of 
motion with tenderness over the infrapatellar area; there was 
no edema or discoloration.  The assessment was soft tissue 
trauma, rule out bony pathology.  On January 17, 1990, he 
complained of pain on the lateral border of the patella.  
Objectively, there was pain with flexion to 120 degrees.  An 
x-ray was negative.  The assessment was left knee strain, 
overuse syndrome.  He continued to complain of left knee pain 
on February 15, 1990; he indicated that he did fine until he 
ran.  The objective examination noted that the knee was 
stable and was without swelling.  There was mild tenderness 
over the lateral femoral condyle.  The assessment was chronic 
knee pain.  An orthopedic evaluation performed on March 19, 
1990 found no swelling or effusion.  There was mild lateral 
patella and femoral condyle tenderness and a 1+ Lachman's 
sign.  There was also 1+ medial collateral ligament laxity.  
Passive range of motion was -5 degrees to 135 degrees.  The 
assessment was left patellofemoral pain syndrome.  The 
following month, his patellar tenderness had resolved and his 
condition was noting to be improving.  On July 19, 1990, he 
displayed mild patellar facet and femoral condyle tenderness.  
There was a 1+ anterior Drawer sign and 1+ medial collateral 
ligament laxity.  The assessment was chronic patellofemoral 
pain syndrome.  

On August 20, 1991, the veteran was evaluated by orthopedics.  
He indicated that his pain was worse with running and he 
referred to some trouble with stairs.  The objective 
examination noted no swelling or effusion.  There was mild 
retropatellar and femoral condyle tenderness; there was no 
joint line tenderness.  He displayed a 1+ anterior Drawer 
sign and 1+ medial and lateral collateral ligament laxity.  
The assessment was left patellofemoral pain syndrome, much 
improved without running.  On December 3, 1991, he had no 
swelling or effusion, with mild retropatellar and femoral 
condyle tenderness; he also had positive patella tendon 
tenderness.  The Lachman's sign was positive.  An x-ray was 
unremarkable.  On January 31, 1992, there was no localized 
joint tenderness.  The Lachman's and the anterior Drawer 
signs were positive.  There was no lateral collateral 
ligament laxity.  He displayed positive moderate crepitus 
with passive range of motion, which was noted to be -10 
degrees to 135 degrees.  An x-ray was unremarkable.  The 
impression was chronic left patellofemoral pain syndrome, 
probable chondromalacia and patella tendonitis.  In March 
1992, he underwent a diagnostic arthroscopy, which found 
moderate synovitis of the left knee.  On April 20, 1992, he 
reported that he was still having some discomfort, although 
it was indicated that he was doing well.  There was no 
swelling, effusion, or ligament laxity.  Some mild 
retropatellar tenderness was present.  On June 8, 1992, his 
knee displayed well-healed surgical portals.  The left knee 
joint had full range of motion, with no ligament laxity.  An 
x-ray was normal.  At the time of his February 18, 1994 
retirement examination, he offered no complaints concerning 
his left knee.

The veteran was examined by VA in July 1994.  He indicated 
that his left knee pain had had its onset in 1989.  He stated 
that the knee only hurt when he was running; any pain would 
quickly resolve when he stopped running.  The objective 
examination noted that the left knee joint appeared to be 
normal; there was no joint swelling or deformity.  He 
displayed no knee impairment, such as subluxation or lateral 
instability.  There was no loose motion, malunion or 
nonunion.  Range of motion was full (0 to 140 degrees).  An 
x-ray was negative.  The diagnosis was pain, intermittent.  
Private records developed subsequent to this examination made 
no mention of any left knee complaints.


Right shoulder

The veteran's service medical records note his first 
complaint concerning right shoulder pain was made on December 
12, 1977.  He indicated that he had developed sharp shoulder 
pain the night before, following physical training.  The 
objective examination noted decreased abduction and rotation.  
There was no heat or swelling present.  He described 
experiencing point tenderness on occasion on the back of the 
shoulders.  The assessment was injury to the right shoulder, 
probably muscular.  Further examination noted acute 
tenderness over the supraspinatus insertion.  He had full 
active and passive range of motion of the right shoulder with 
increased pain with active abduction and external rotation.  
The assessment was rotator cuff injury of the right shoulder.  
Flight examinations performed in May 1978, November 1982, 
March 1985, August 1986 and December 1988 were all within 
normal limits.  On August 4, 1992, he complained of pain in 
the upper middle back and over the right shoulder of one 
day's duration.  There was tenderness to palpation between 
the shoulder blades.  The assessment was trapezius strain.  
The February 18, 1994 retirement examination was negative for 
any complaints or findings concerning the right shoulder.

VA examined the veteran in July 1994.  He reported pain 
medial to the right scapular area with no known history of 
trauma.  He indicated that he experiences a pulling, tearing 
sensation that would radiate to the mid-back region.  This 
pain would occasionally be brought on by sneezing.  The 
objective examination noted that the shoulder was normal in 
appearance, without evidence of swelling or deformity.  There 
was no objective impairment.  Range of motion was full and 
was without evidence of pain.  An x-ray was negative.  
Private treatment records developed subsequent to this 
examination made no mention of any complaints of or treatment 
for a right shoulder condition.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the review of the service medical 
records indicated that the veteran had been seen for 
complaints concerning both the left knee and the right 
shoulder.  Therefore, it is apparent that the evidence 
suggests the presence of left knee and right shoulder 
conditions in service, thus satisfying one element of the 
Caluza test for well groundedness.  This test also requires 
evidence of a current disability which can be linked to an 
injury experienced in service.  However, the objective 
evidence in this case does not support a finding that the 
veteran suffers from a current disability the result of these 
inservice conditions.  Rather, the VA examination conducted 
in July 1994 was completely within normal limits.  No 
disability of the left knee or the right shoulder was found 
upon objective examination.  Therefore, an essential element 
of a well grounded claim, the existence of a current 
disability, has not been established.

Despite the fact that the veteran has not established the 
existence of chronic disability, his claim could still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, supra.  The evidence in this case, 
which indicated that conditions (left knee and right shoulder 
complaints) were noted in service and which included the 
veteran's report of continuing pain in the left knee and 
right shoulder following service (see the July 1994 VA 
examination report), does not include competent evidence 
relating the veteran's present complaints to that 
symptomatology.  In fact, the objective record does not 
include evidence of the existence of a current condition that 
could be related to his post-service symptoms.  Under the 
circumstances of this case, it is found that the veteran has 
failed to present evidence of well grounded claims for 
service connection.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An increased evaluation for a bilateral hearing loss 
disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

The veteran has contended that an increased disability 
evaluation should be awarded to his service-connected low 
back disorder.  He reported that he suffers from intermittent 
pain in the low back, which will occasionally radiate down 
the left thigh.  Therefore, he believes that an increased 
evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court has held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45 
(1997), and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1997) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period a time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

In the instant case, the veteran was last examined by VA in 
April 1997.  Significantly, this examination report did not 
contain any reference to the DeLuca criteria noted above.  
Thus, it is found that this examination does not provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected low back 
disability.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
effected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should also comment on 
whether there is muscle spasm on extreme 
forward bending or unilateral loss of 
lateral spine motion in a standing 
position.  See 38 C.F.R. Part 4, Code 
5295 (1999).

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







